Citation Nr: 1734512	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-33 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease and degenerative joint disease of the thoracolumbar spine prior to June 9, 2016.

3.  Entitlement an evaluation in excess of 20 percent for degenerative disc disease and degenerative joint disease of the thoracolumbar spine on or after June 9, 2016.

4.  Entitlement to an evaluation in excess of 30 percent for adjustment disorder with history of attention deficit hyperactivity disorder (ADHD) prior to June 11, 2015.   

5.  Entitlement to an evaluation in excess of 70 percent for unspecified anxiety disorder and unspecified depressive disorder on or after June 11, 2015.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 18, 2012.  


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010, September 2010, and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 
 
The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that proceeding is associated with the record.  

In September 2015, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

In an October 2016 rating decision, the RO increased the evaluation for anxiety disorder and unspecified depressive disorder (previously diagnosed as adjustment disorder with history of ADHD) to 70 percent effective from June 11, 2015. Nevertheless, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).               

In the October 2016 rating decision, the RO also granted entitlement to TDIU effective from April 18, 2012.  The RO specifically advised the Veteran that the decision was considered a partial grant of the issues on appeal.  Moreover, in the January 2017 supplemental statement of the case, the RO considered the issue of TDIU prior to April 18, 2012.  Therefore, given the specific procedural background in this case, a claim for TDIU prior to April 18, 2012, is on appeal before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a January 2017 rating decision, the RO increased the evaluation assigned for degenerative disc disease and degenerative joint disease of the thoracolumbar spine to 20 percent effective from June 9, 2016.  Nevertheless, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).               

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

On August 9, 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated in writing that he wanted to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his representative have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or his authorized representative.  Id. 

In August 2017, the Veteran representative submitted a letter indicating that he wished to withdraw the issues on appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the issue before the Board.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


